y




                                     MANDATE

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-15-00209-CV

              DOCTORS PRACTICE MANAGEMENT, INC., Appellant

                                            V.

              MEDICAL MULTIMEDIA ADVERTISING, INC., Appellee

    Appeal from the 234th District Court of Harris County. (Tr. Ct. No. 2013-36797).

TO THE 234TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 4th day of June, 2015, the cause upon appeal to revise or to
reverse your judgment was determined. This Court made its order in these words:
              This case is an appeal from the final judgment signed by the trial court
      on December 8, 2014. After due consideration, the Court grants the
      parties’ joint motion to reverse and render judgment. Accordingly, the
      Court vacates the trial court’s judgment and renders judgment that Medical
      Multimedia Advertising, Inc. take nothing in its action against Doctors
      Practice Management, Inc.; that Doctors Practice Management, Inc. take
      nothing in its counterclaims against Medical Multimedia Advertising, Inc.;
      that all claims that were or could have been brought by Medical Multimedia
      Advertising, Inc. in this lawsuit are dismissed with prejudice; that all
      counterclaims that were or could have been brought by Doctors Practice
      Management, Inc. in this lawsuit are dismissed with prejudice; and that each
      party shall bear its own expenses and attorney fees.

              The Court orders that costs be taxed against the party incurring the
      same.
              The Court orders that this decision be certified below for observance.

              Judgment rendered June 4, 2015.

             Per curiam opinion delivered by panel consisting of Chief Justice
       Radack and Justices Higley and Massengale.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




June 16, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT